        Case 1:19-cv-00864-KG-LF Document 24 Filed 11/08/19 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO

PROGRESSIVE DIRECT INSURANCE
COMPANY     d/b/a PROGRESSIVE
NORTHERN INSURANCE COMPANY,
                  Plaintiff,
v.                                                       No. 1:19-CV-00864-KG-LF


MESHA L. GERKEN,
                            Defendant,
and,

MESHA L. GERKEN,
              Counter-Plaintiff,
v.

PROGRESSIVE DIRECT INSURANCE
COMPANY     d/b/a    PROGRESSIVE
NORTHERN INSURANCE COMPANY,
               Counter-Defendant,
and,

MESHA GERKEN, BRENDAN STARKEY,
and HEATHER STARKEY,
               Third-Party Plaintiffs,
v.

DOMENIC   CHARLES      MILES     and
PROGRESSIVE DIRECT INSURANCE
COMPANY,    d/b/a    PROGRESSIVE
NORTHERN INSURANCE COMPANY,
               Third-Party Defendants.

   DEFENDANT/COUNTER-PLAINTIFF AND THIRD-PARTY PLAINTIFFS’
   REPLY TO THIRD-PARTY DEFENDANT DOMENIC CHARLES’ MILES’
                       RESPONSE TO THE
 MOTION TO ACCEPT RESPONSE TO MOTION TO DISMISS AS TIMELY-FILED

       Defendant/Counter-Plaintiff/Third-Party Plaintiff Mesha L. Gerken and Third-Party

Plaintiffs Brendan Starkey and Heather Starkey (hereinafter the “Gerken-Starkey Family”),

through counsel, Aequitas Law of New Mexico, LLC (David Z. Ring), hereby reply to Third-Party
         Case 1:19-cv-00864-KG-LF Document 24 Filed 11/08/19 Page 2 of 4



Defendant Domenic Charles Miles’ response to their motion to accept their response to Mr. Miles’

motion to dismiss as timely-filed as follows:

        The Gerken-Starkey family filed an identical motion, and Third-Party Defendant Miles

filed an identical response in related Case No. 1:19-cv-00860-WJ-SCY (Gerken, et al. v. Miles et

al.), a case which the family has moved to stay or dismiss. In that cause number, Judge William P.

Johnson issued the following order, granting the motion and admonishing the parties:

        See Exhibit 1:      Order Granting [the Gerken-Starkey Family’s] Motion to Accept

Response to Motion to Dismiss as Timely-Filed, filed by Judge Johnson on October 28, 2019

(Doc. 22 in Case No. 1:19-cv-00860-WJ-SCY).

        Defendant/Counter-Plaintiff/Third-Party Plaintiff Mesha L. Gerken and Third-Party

Plaintiffs Brendan Starkey and Heather Starkey adopt and incorporate Judge Johnson’s order as if

fully-stated herein for their reply.

                                                     Respectfully Submitted,
                                                     AEQUITAS LAW OF NEW MEXICO, LLC

                                                     “Electronically Filed”
                                                     /s/ David Z. Ring
                                                     Attorneys for Mesha L. Gerken, Brendan
                                                     Starkey, and Heather Starkey
                                                     5901 Wyoming Blvd NE Suite J-300
                                                     Albuquerque, NM 87109
                                                     (505) 263-8929
                                                     dave@aequitas.pro


                                       CERTIFICATE OF SERVICE

        Undersigned counsel certifies that counsel of record for Plaintiff has been served a copy of
the foregoing document through the Court’s CM/ECF electronic document filing and delivery
service on the date indicated in the Court-affixed header.

“Electronically Filed”
/s/ David Z. Ring___
Attorney for Mesha L. Gerken, Brendan Starkey, and Heather Starkey

                                                 2
       Case
        Case1:19-cv-00860-WJ-SCY
             1:19-cv-00864-KG-LF Document
                                  Document24
                                           22 Filed
                                               Filed11/08/19
                                                     10/28/19 Page
                                                               Page31ofof42



                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO
                                 _____________________

MESHA GERKEN, BRENDAN STARKEY,
and HEATHER STARKEY,

       Plaintiffs,

v.                                                                         1:19-cv-860-WJ-SCY

DOMENIC CHARLES MILES and
PROGRESSIVE DIRECT INSURANCE COMPANY,
d/b/a PROGRESSIVE NORTHERN INSURANCE COMPANY,

       Defendants.

              ORDER GRANTING PLAINTIFFS’ MOTION TO ACCEPT
           THEIR RESPONSE TO MOTION TO DISMISS AS TIMELY-FILED

       THIS MATTER is before the Court on Plaintiffs’ Motion to Accept Response to Motion

to Dismiss as Timely-Filed (Doc. 12). Having reviewed the parties’ briefing and considered the

applicable law, the Court finds that the Motion is well-taken and is, therefore, GRANTED.

       Plaintiffs responded to Defendant Domenic Charles Miles’ Motion to Dismiss (Doc. 4) one

day after the time to respond had lapsed under D.N.M.LR-Civ. 7.4. Plaintiffs admit that the

tardiness of their filing was due to calendaring the response deadline under state court as opposed

to federal court rules. (Doc. 12 at 1.) Defendant cites Pioneer Inv. Servs. v. Brunswick Associates

Ltd. P’ship, 507 U.S. 380, 381 (1993), to support his opposition to Plaintiff’s Motion. (See Doc.

19 at 3.) But this reliance is curious, given that the factors listed in Pioneer Inv. Servs., actually

weigh against Defendant here. The length of the delay is minimal, the reason for the delay is

understandable, and Plaintiff acted in good faith by immediately filing the appropriate response

brief and moving to correct the error. (See Docs. 13, 12.) Moreover, the Court is hard-pressed to

find any prejudice suffered by Defendant as the result of the one-day late filing. In fact, if Defense

                                           EXHIBIT 1
         Case
          Case1:19-cv-00860-WJ-SCY
               1:19-cv-00864-KG-LF Document
                                    Document24
                                             22 Filed
                                                 Filed11/08/19
                                                       10/28/19 Page
                                                                 Page42ofof42



Counsel were operating under the assumption that Plaintiffs’ tardiness by one day had any impact

whatsoever on the Court’s ability to review and render a decision on the motion to dismiss, then

Defense Counsel are sadly mistaken.

         While Plaintiffs’ counsel should seek to avoid such errors in the future, it strikes the Court

that this dispute is the sort of routine issue that can, and indeed should, be worked out between the

Parties. Professional courtesy is the lodestar which should drive the practice of law. The Court

strongly encourages the Parties to attempt to resolve future trivial disputes on their own without

seeking intervention of the Court and adding further strain to the Court’s already overloaded

docket.1

         IT IS THEREFORE ORDERED that Plaintiffs’ Motion to Accept Response as Timely-

Filed (Doc. 12) shall be GRANTED. Plaintiff’s Response in Opposition to Defendant’s Motion

to Dismiss (Doc. 13) shall be considered timely filed and shall be reviewed as part of the briefing

on Defendant’s Motion to Dismiss (Doc. 4).




                                                       CHIEF UNITED STATES DISTRICT JUDGE




1
 The Wall Street Journal recently ran a story on the crushing criminal caseload in this Federal District Court and the
impact the current district judge vacancies are having on this Court and the ability of judges to timely and efficiently
adjudicate civil cases. The article appeared in the Saturday, October 19, 2019, on-line edition of the Wall Street
Journal and appeared in the Monday, October 21, 2019 print edition

                                                           2
